                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   JOHN T. KEMP,

               Plaintiff,
                                     Civil No. 18-17215 (NLH/JS)
   v.
                                     OPINION
   SELECT PORTFOLIO, INC. (SPS),
   LASALLE BANK NATIONAL
   ASSOCIATION, TRUSTEE FOR
   LEHMAN BROTHERS STRUCTURED
   ASSET INVESTMENT LOAN TRUST
   SAIL 2005-2, and DOES 1-50,
   inclusive,

               Defendants.



APPEARANCES:

JOHN T. KEMP
1316 KINGS HIGHWAY
HADDON HEIGHTS, NJ 08035

     Appearing pro se.

CHARLES W. MILLER, III
BEN ZEV RAINDORF
ROBERT D. BAILEY
PARKER IBRAHIM & BERG LLP
270 DAVIDSON AVENUE
SOMERSET, NJ 08873

     Attorneys for Defendants.

HILLMAN, District Judge

     This case concerns various federal and state statutory and

state common law claims stemming from the foreclosure and

ordered Sheriff’s Sale of Plaintiff’s residence.   Currently
before the Court is Defendants’ Motion to Dismiss.   For the

reasons discussed herein, Defendants’ Motion to Dismiss will be

granted.

                            BACKGROUND

     The Court takes its facts from the allegations in

Plaintiff’s Complaint.   It appears Plaintiff owned a residential

home at 120 Chestnut Street, Audubon, NJ 08106 (the “Property”).

Plaintiff’s home was subject to a mortgage (the “Mortgage”).

Although it is unclear the role of each Defendant, Plaintiff

alleges each Defendant was involved in some manner with the

issuing, servicing, or transferring of the Mortgage.   At some

point, one of the defendants initiated foreclosure proceedings

in the New Jersey Superior Court, Chancery Division, Camden

County, final judgment was rendered, Plaintiff’s residence was

foreclosed upon, and a Sheriff’s Sale was ordered.

     Plaintiff’s Complaint is not a model of clarity as to which

claims he actually wishes to have adjudicated and which

violations he notes as background.   Regardless, the Court will

note here the claims it believes are at issue as faithfully as

possible.   Plaintiff claims the following: (1) a violation of 24

C.F.R. § 3500.10, a regulation implementing the Unfair,

Deceptive or Abusive Acts and Practices (the “UDAP”); (2) a

request for declaratory and injunctive relief finding the

mortgage void, keeping the Property in his name, and halting the

                                 2
Sheriff’s Sale; (3) a request for punitive damages, the legal

basis of which is unclear; (4) a violation of the UDAP, 15

U.S.C. § 45(a)(1) and the Fifth Amendment of the United States

Constitution; (5) violations of the Fair Debt Collection

Practices Act (the “FDCPA”), 15 U.S.C. § 1601, et seq.; (6)

predatory lending; 1 and (7) quiet title.   The corresponding

relief requested includes compensatory, special, treble, and

punitive damages as well as the declaratory and injunctive

relief noted supra.

     On May 24, 2019, Plaintiff filed a letter with this Court

suggesting that he had entered Chapter 13 Bankruptcy.     On July

3, 2019, this Court filed an Order requesting the parties to

file letters with the Court advising it of what effect, if any,

this had on Defendants’ Motion to Dismiss.     Plaintiff filed a

letter on July 10, 2019 and Defendants filed a letter on July

15, 2019.   The Court also construed Plaintiff’s May 24, 2019

letter as opposition 2 to Defendants’ Motion to Dismiss and as a

separate request for injunctive relief.     The Court ordered, in



1 Plaintiff does not provide a common law, statutory, or
regulatory source for this claim, instead relying on a
definition allegedly published by the “Office of Comptroller of
the Currency.” (Pl.’s Compl. ¶ 44.)

2 The Court notes Defendants object to the timeliness of
Plaintiff’s opposition, which they assert is four months late.
Based on the analysis, infra, the Court finds this argument is
moot.
                                 3
the same July 3, 2019 Order, that Defendants file a reply to

Plaintiff’s opposition.   Defendants did so on July 17, 2019.

Accordingly, the matters before the Court are fully briefed and

ripe for adjudication.

                             ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court has subject matter jurisdiction over Plaintiff’s

claims pursuant to 28 U.S.C. §§ 1331 and 1367.

     B.   The Effect of Plaintiff’s Suggestion of Bankruptcy

     As discussed supra, Plaintiff filed a letter with the Court

on May 24, 2019 stating that he had filed for Chapter 13

Bankruptcy.   Thereafter, the Court asked the parties to brief

the issue of whether Plaintiff’s suggestion of bankruptcy would

have an effect, if any, on the continued litigation of the

matter presently before the Court.   Both Plaintiff and

Defendants filed a letter with the Court.

     Plaintiff’s letter discusses many specifics about this

case, his current bankruptcy proceeding, and his previous

bankruptcy proceedings but does not directly address the issue

of the current bankruptcy case’s effect on this litigation.

Plaintiff stated: “As to the effect that my Bankruptcy filing

may have on this case, I am unsure as I am also seeking

representation for Bankruptcy court.”   (Pl.’s July 10, 2019

Letter 2.)

                                 4
     Defendants contend that Plaintiff’s bankruptcy case has no

effect on this case because any automatic stay triggered by

Plaintiff’s bankruptcy does not apply to an action brought by a

plaintiff-debtor.   The Court finds Defendants are correct.

     The automatic stay only applies to:

     the commencement or continuation, including the issuance
     or employment of process, of a judicial, administrative,
     or other action or proceeding against the debtor that
     was or could have been commenced before the commencement
     of the case under this title, or to recover a claim
     against the debtor that arose before the commencement of
     the case under this title[.]

11 U.S.C. § 362(1) (emphasis added).   Clearly, because there are

no claims pending against Plaintiff - the debtor - in this

action, it is not subject to the automatic stay.   Case law cited

by Defendants also supports this proposition.   See Mar. Elec.

Co. v. United Jersey Bank, 959 F.2d 1194, 1204 (3d Cir. 1991)

(stating the language of Section 362 clearly states the

automatic stay does not apply to actions brought by a debtor

which could inure to the benefit of the bankruptcy estate);

Ass’n of St. Croix Condo. Owners v. St. Croix Hotel Corp., 682

F.2d 446, 448 (3d Cir. 1982) (“Section 362 by its terms only

stays proceedings against the debtor.” (emphasis in original)).

     Accordingly, the Court finds the automatic stay does not

apply to this case.   Because the automatic stay does not apply,

the Court finds it is permissible to consider Defendants’ Motion

to Dismiss.

                                 5
     C.   Motion to Dismiss Standard

     Defendant has brought, in part, a motion to dismiss for

lack of subject matter jurisdiction under Federal Rule of Civil

Procedure 12(b)(1).   A motion under Rule 12(b)(1) “‘attacks the

right of a plaintiff to be heard in Federal Court.’”   Doughty v.

U.S. Postal Serv., 359 F. Supp. 2d 361, 364 (D.N.J. 2005)

(quoting Cohen v. Kurtzman, 45 F. Supp. 2d 423, 428 (D.N.J.

1999)).   There are two types of Rule 12(b)(1) motions: one which

presents a “facial challenge” and one which presents a “factual

challenge.”   See Constitution Party of Pa. v. Aichele, 757 F.3d

347, 358 (3d Cir. 2014) (citing In re Schering Plough Corp.

Intron, 678 F.3d 235, 243 (3d Cir. 2012)); Petruska v. Gannon

Univ., 462 F.3d 294, 302 n.3 (3d Cir. 2006) (citing Mortensen v.

First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977)).

     If a motion to dismiss presents a “facial attack,” a court

must assume the allegations in a complaint are true and may only

dismiss claims when the pleadings fail to present an action

within a court’s jurisdiction.   Mortensen, 549 F.2d at 891.

“[I]n that respect such a Rule 12(b)(1) motion is similar to a

Rule 12(b)(6) motion.” Petruska, 462 F.3d at 302 n.3 (citing

Mortensen, 549 F.2d at 891).   By contrast, when the motion to

dismiss presents a factual attack,

     there is substantial authority that the trial court is
     free to weigh the evidence and satisfy itself as to the
     existence of its power to hear the case. In short, no

                                 6
     presumptive   truthfulness   attaches  to   plaintiff’s
     allegations, and the existence of disputed material
     facts will not preclude the trial court from evaluating
     for itself the merits of jurisdictional claims.
     Moreover, the plaintiff will have the burden of proof
     that jurisdiction does in fact exist.

Mortensen, 549 F.2d at 891; see also Aichele, 757 F.3d at 358

(explaining differences between a facial and factual attack

under Rule 12(b)(1)).

     “The precise form of the challenge under 12(b)(1) is

significant because, as set forth above, the standard of review

for a facial and factual attack ‘differs greatly.’”    Doty v.

United States, No. 15-3016 (NLH), 2016 WL 3398579, at *2 (D.N.J.

June 15, 2016) (citing Mortensen, 549 F.2d at 891)).    Here, it

is clear that Defendants have presented a facial attack.

Defendants argue, assuming the veracity of Plaintiff’s

allegations, the Court is without subject matter jurisdiction.

     D.   Defendants’ Motion to Dismiss

     Defendants present eight separate arguments as to why

Plaintiff’s Complaint should be dismissed.   Generally, those

arguments can be broken down into the following categories: (1)

res judicata, including New Jersey’s entire controversy

doctrine, (2) the Rooker-Feldman doctrine, (3) abstention

doctrines including Colorado River and Younger, and (4) specific

arguments as to why certain counts fail to state a claim for

which relief can be granted.   The Court will only address


                                 7
Defendants’ argument on the Rooker-Feldman doctrine, as a

decision on these grounds moots Defendants’ remaining arguments.

     The Rooker-Feldman doctrine “strips federal courts of

jurisdiction over controversies ‘that are essentially appeals

from state-court judgments.’”    Williams v. BASF Catalysts LLC,

765 F.3d 306, 315 (3d Cir. 2014) (quoting Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir.

2010)).   In other words, the Rooker-Feldman doctrine applies to

“cases brought by state-court losers complaining of injuries

caused by state-court judgments before the district court

proceedings commenced and inviting district court review and

rejection of those judgments.”    Id. (quoting Lance v. Dennis,

546 U.S. 459, 464 (2006)).

     Four elements must be met: “(1) the federal plaintiff lost

in state court; (2) the plaintiff complains of injuries caused

by the state court [judgment]; (3) [that judgment was] rendered

before the federal suit was filed; and (4) the plaintiff is

inviting the district court to review and reject the state

[judgment].”   Great W. Mining, 615 F.3d at 166.   These four

elements are met here.

     First, the Court addresses whether Plaintiff lost in state

court.    According to Plaintiff’s Complaint, it appears Plaintiff

lost in state court because final judgment was entered granting

a claim of foreclosure and ordering a Sheriff’s Sale.    (Pl.’s

                                  8
Compl. ¶¶ 8, 30-31, 34.)    The first element is satisfied.

Second, the Court addresses whether Plaintiff complains of

injuries caused by the state court judgment.        Plaintiff’s

request for injunctive relief claims he will suffer irreparable

harm if the underlying judgment is maintained.        (Pl.’s Compl. ¶¶

33-35.)   Moreover, Plaintiff’s request for damages appear to

stem from the grant of the foreclosure claim and the order to

commence a Sheriff’s Sale.    Thus, the second element is

satisfied.

     Third, the Court addresses whether the underlying judgment

was rendered before the present suit was instituted.        It was, as

Plaintiff’s Complaint makes repeated references to the final

judgment in the state court action.        The third element is

satisfied.    Fourth, the Court addresses whether Plaintiff

requests this Court to revisit and reject the underlying

judgment.    It undoubtedly does.   Not only does Plaintiff

specifically request this Court to declare the underlying

judgment was incorrect (Pl.’s Compl. ¶¶ 28-32), stop any

foreclosure proceeding and the Sheriff’s Sale, he also request

the Court to quiet title and place title to the Property back in

his name (Pl.’s Compl. ¶¶ 8-13).        Moreover, Plaintiff’s claims

under the UDAP, the FDCPA, and for predatory lending constitute

a collateral attack on the underlying judgment.        To find in

Plaintiff’s favor here would undoubtedly challenge the factual

                                    9
determinations of the state court and would require this Court

to find that foreclosure was inappropriate.   The fourth element

is satisfied.

     The Court finds that the Rooker-Feldman doctrine applies.

Even though it does, the Court must also address Plaintiff’s

contention that this action falls within a narrow exception to

the Rooker-Feldman doctrine.   Specifically, Plaintiff asserts

the following: “I believe there are exceptions to the Rooker-

Feldman doctrine, which essentially allow for the Federal

District Court to render a decision, especially when fraud and

misrepresentation was used to obtain a State Court ruling.”

(Pl.’s May 24, 2019 Letter 2 (underlining added).)   Defendants

counter that this Court rejected this argument in similar

circumstances.

     The Court finds this case does not fall within the so-

called fraud exception to the Rooker-Feldman doctrine for two

reasons.   First, the fraud exception has not yet been explicitly

recognized within the Third Circuit.   Davis v. Kahn, No. 18-

8560, 2019 U.S. Dist. LEXIS 69408, at *12-13 (D.N.J. Apr. 24,

2019).   Second, even assuming its viability, Plaintiff’s

objections do not fall within the fraud exception.   Like in

Davis, “[a]t the core of each of Plaintiff[ Kemp’s] claims is

the allegation that documents submitted to, and relied upon by,

the courts in these prior . . . proceedings are fabricated.”

                                10
Id. at *5.   In that scenario, “[t]he fraud exception to the

Rooker-Feldman Doctrine does not protect a plaintiff’s

‘attempt[] to overturn a state-court foreclosure judgment by

cloaking his objections to the [state-court] decision in a

veneer of fraud.’”   Id. at *13 (quoting Kajla v. Cleary, No. 18-

15449, 2019 U.S. Dist. LEXIS 61, at *9 (D.N.J. Jan. 2, 2019))

(alterations in original).   The Court finds the same reasoning

applies here and therefore that it does not possess subject

matter jurisdiction over Plaintiff’s claims.    As a result, the

Court will grant Defendants’ Motion to Dismiss on these grounds

and finds Defendants’ remaining arguments are moot and need not

be analyzed. 3

                             CONCLUSION

     For the foregoing reasons, this Court will grant

Defendants’ Motion to Dismiss.   The Court will direct the Clerk

to mark this matter as closed.

     An appropriate Order will be entered.



Date: July 26, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




3 The Court notes for the record that Plaintiff brought a similar
case against substantially the same parties in 2017 before Judge
Robert B. Kugler and it was also dismissed on Rooker-Feldman
grounds. Kemp v. Select Portfolio Servicing, Inc., No. 17-314
(RBK/JS), 2017 U.S. Dist. LEXIS 103904 (D.N.J. July 6, 2017).

                                 11
